Citation Nr: 0807752	
Decision Date: 03/06/08    Archive Date: 03/17/08	

DOCKET NO.  02-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemorrhagic fever.   

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active military duty from October 1953 to 
September 1955.  

The veteran's motion for an advance upon the Board's docket 
based upon advancing age was granted by the undersigned in 
January 2008.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Saint Louis, Missouri.  At that time, the 
Board remanded the issues on appeal for additional 
evidentiary development, including proper VCAA notice, 
assistance in obtaining additional private medical records, 
and a VA orthopedic examination with claims folder review and 
a request for opinions.  All but one item of this development 
was accomplished on remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The appeal must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

Throughout the pendency of this appeal, the veteran has 
consistently reported that since his post-service back injury 
in 1971, he has been unable to work, and that he has 
thereafter subsisted on VA pension and Social Security 
benefits.  While he is now of an age to collect Social 
Security retirement benefits, there are on file historical 
references to Social Security Disability benefits in the 
1970's.  The Court has held on numerous occasions that VA's 
duty to assist includes the collection of records associated 
with the veteran's award of Social Security Disability 
benefits, especially including all medical records used in 
consideration of such awards.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992); Martin v. Brown, 4 Vet. App. 
136, 140 (1993); Dixon v. Gober, 14 Vet. App. 168, 171 
(2000).  

This duty to assist always includes any potentially relevant 
evidence known to be in the possession of the Federal 
government.  See 38 C.F.R. § 3.159(c)(2) (2007).  Indeed, 
38 C.F.R. § 3.159(c)(2) states that VA "will" make as many 
efforts as necessary to obtain Social Security records.  

Additionally, the July 2005 Board remand sought to obtain 
medical records identified by the veteran as being from the 
Meat Cutters Medical (Union Local 88), for treatment of back, 
kidney, liver and heart, alleged to be related and relevant 
to his claim for service connection for residuals of 
hemorrhagic fever.  The release provided by the veteran was 
returned as undeliverable.  However, the Board was able to 
find the current address for this Meatcutters Union Local 88 
(provided below).  Another attempt to obtain these records 
must be made.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The RO should review previous formal 
VCAA notice letters and determine whether 
VA has properly complied with the duties 
to notify and assist in this lengthy 
appeal, and if any additional notice 
would be necessary or useful in assisting 
the veteran in producing evidence to 
substantiate his claims, such additional 
notice should be provided him.  

2.  The RO should take whatever action is 
necessary to obtain a complete copy of 
the veteran's Social Security Disability 
file, to include any award letter, and 
any and all medical evidence considered 
by that Administration in reaching any 
final decision(s).  The initial award is 
likely from the 1970's.  All records 
obtained must be added to the claims 
folder.  

3.  After obtaining any required 
authorization from the veteran, the RO 
should contact Meat Cutters Medical, UFCW 
Local 88, 5730 Elizabeth Avenue, St. 
Louis MO, 63110, for the purpose of 
requesting copies of all available 
medical records reflecting medical 
treatment of the veteran for any purpose, 
at any time (including from January 1962 
to January 1984).  If no records can be 
found or are available, a negative reply 
must be requested.  Any records obtained 
should be added to the claims folder.  
If, and only if, these records indicate 
that the veteran may have current 
residuals of hemorrhagic fever, then the 
RO, in its discretion, should consider 
referring the veteran and claims folder 
for a VA examination for residuals of 
hemorrhagic fever, including a request 
for opinions about such residuals.    

4.  After completing the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case, 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


